DETAILED ACTION
	The following action is in response to the amendment filed for application 17/080,573 on October 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In claim 20, applicant claims that “an output of the differential gears of the power distribution unit is provided to each electromechanical actuator having an engaged configurable brake.”  Applicant has pointed out paragraphs 31, 33, 34, 40 and Figure 4 as support for this limitation.  It can be shown, however, that those areas and the amendment for claim 11 .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons ‘160.  With regard to claim 1, Lyons teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising a motor 304b and differential gears 210/b/210a; and a plurality of electromechanical actuators (@ 600a/600b), each coupled to an output of a corresponding one of said differential gears, each of the electromechanical actuators comprising an input, 204b, a configurable brake 500b, a mechanical output shaft, and a gear ratio 600b between the configurable brake and the mechanical output shaft, wherein said power distribution unit is operable to provide mechanical torque to one or more of said electromechanical actuators via said motor and said differential gears based on configuration of .  

Claim(s) 20 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura ‘249.  With regard to claim 20, Mimura teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising a motor 41, slip clutch 42, and differential gears (Fig. 3); and a plurality of electromechanical actuators 4a,4b, each coupled to an output of a corresponding one of said differential gears 44c, each of the electromechanical actuators comprising a configurable brake 71,75 and a mechanical output, wherein said power distribution unit is operable to provide mechanical torque configured by said slip clutch to one of said electromechanical actuators via said motor and said differential .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara ‘182 in view of Aikawa ‘274.  With regard to claim 1, Kurihara teaches a system for mechanical actuation, the system comprising: a power distribution unit comprising a prime mover 10 and differential gears 21; and a plurality of mechanical actuators 2, each coupled to an output of a corresponding one of said differential gears, each of the mechanical actuators comprising an input 27, a configurable brake 40, a mechanical output shaft 33, and a gear ratio 28 between the configurable brake and the mechanical output shaft, wherein said power distribution unit is operable to provide mechanical torque to one or more of said mechanical actuators via said prime mover and said differential gears based on configuration of said configurable brakes in each of said mechanical actuators.  Kurihara lacks the specific teaching wherein said prime mover is a motor.  Aikawa teaches a similar system comprising: a power , 
wherein said mechanical torque is provided to said one or more of said electromechanical actuators via a torque shaft or a flex shaft 27.  With regard to claim 3, Kurihara teaches the system, wherein at least one of said configurable brakes is a mechanically configurable brake or an electrically configurable brake 40.  With regard to claim 4, Kurihara teaches the system, 
wherein said differential gears comprise two or more differential gears for receiving an input torque and supplying an output torque to one of a plurality of outputs of said differential gears (Fig. 2).  With regard to claim 5, Kurihara teaches the system, wherein said mechanical output of each of said electromechanical actuators comprises a rotary or linear output (Fig. 2).  With regard to claim 6, Kurihara teaches the system, wherein at least one of said electromechanical actuators comprises a power-on brake or a power-off brake 40.  With regard to claim 7, Kurihara teaches the system, wherein said differential gears comprise epicyclic gearing 28.   With regard to claim 8, Kurihara teaches the system, but lacks the specific teaching wherein the power distribution unit comprises a slip clutch for configuring a torque provided to the one of the electromechanical actuators.  Aikawa teaches a similar system, wherein the power distribution unit comprises a slip clutch 33 for configuring a torque provided to the one of the electromechanical actuators 11/13.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kurihara to employ a slip clutch in view of Aikawa in .  

Allowable Subject Matter
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or render obvious a method of electromechanical actuation comprising: disengaging a first configurable brake to activate a first electromechanical actuator of the plurality of electromechanical actuators; engaging a second configurable brake to deactivate a second electromechanical actuator of the plurality of electromechanical actuators; and providing mechanical torque to at least the first electromechanical actuator from said power distribution unit via said motor and Page 3 of 10Application No. 17/080,573(Attorney Docket No. 63438US02) Reply to Office Action of July 28, 2021 said differential gears based on configuration of said configurable brakes in each of said electromechanical actuators, and including the remaining structure and controls of claim 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please Note:  Claim 20 was treated as previously presented.

Conclusion
	Han ‘574 has been cited to show a slip clutch 4 between a differential 200, brake 20 and gear ratio 401.
	Thompson ‘080 has been cited to show a motor 9, differential 8, brake 4b and gear ratio 5b.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





















FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.






	

 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 2, 2021